NOT FOR PUBLICATION                          FILED
                        UNITED STATES COURT OF APPEALS                      APR 13 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


    LUSINE PETROSYAN; AGHVAN                         No. 13-70311
    KNYAZYAN,
                                                     Agency Nos.     A097-596-684
                Petitioners,                                         A097-596-685

      v.
                                                     MEMORANDUM*
    LORETTA E. LYNCH, Attorney General,

                Respondent.

                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                                Submitted March 15, 2016**
                                 San Francisco, California

Before: W. FLETCHER, RAWLINSON, and HURWITZ, Circuit Judges.

           Lusine Petrosyan petitions for review of an order of the Board of Immigration

Appeals (“BIA”) dismissing her appeal of a decision by an Immigration Judge (“IJ”)




*
      This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
denying her applications for asylum, withholding of removal, and protection under

the Convention Against Torture. We deny the petition.

      1. Admission of a Department of Homeland Security (“DHS”) overseas

investigative report—which suggested that two documents Petrosyan submitted

were fraudulent—did not render the proceedings “so fundamentally unfair that the

alien was prevented from reasonably presenting [her] case.” Singh v. Holder, 638
F.3d 1264, 1269 (9th Cir. 2011) (citation and internal quotation marks omitted).

Although the author of the report did not testify, Petrosyan was “allowed to examine

[the report], and given ample time to produce substantial evidence to rebut it.”

Angov v. Lynch, 788 F.3d 893, 899 (9th Cir. 2013). Moreover, the IJ considered

the author’s failure to testify when weighing the report’s reliability.

      2. The transfer of Petrosyan’s case to a second IJ after the retirement of the

first did not render the proceedings fundamentally unfair. Petrosyan never objected

to the transfer. The second IJ did not simply adopt the first IJ’s commentary, but

rather reviewed the complete record of the proceedings before concurring with his

predecessor that there were material credibility issues.

      3. The IJ’s decision is supported not only by the DHS report, but

independently by the failure of Petrosyan’s husband to testify. The pre-REAL ID

Act regulations applicable to Petrosyan’s applications for relief “unambiguously

contemplate cases where an applicant’s testimony alone will not satisfy his burden


                                           2
of proof,” including where, as here, “an applicant inexplicably fails to present easily

available, material, non-duplicative, corroborating evidence to support [her] asylum

claim.” Sidhu v. INS, 220 F.3d 1085, 1090 (9th Cir. 2000). Petrosyan’s husband

was present throughout the proceedings, and was a derivative beneficiary of her

application whose own alleged persecution formed part of her claim. He could have

offered first-hand testimony about a beating he allegedly received because of

Petrosyan’s work as a journalist and corroborated her own claims of persecution.

See id. (failure to produce corroborating testimony from petitioner’s father could

“constitute substantial evidence” when father “had first-hand knowledge of much of

the persecution” and “was the only witness to some events that are at the core of his

asylum application”); see also Singh, 638 F.3d at 1270-71 (“[I]f the asylum seeker

whose credibility has been questioned testifies that his family was subjected to

atrocities in their home, and corroboration is readily available because members of

the family live with him in California, it is reasonable to question his credibility if

none of them testify to corroborate his account.”).

      DENIED.




                                          3